                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

COUNTY OF BURLESON                               §
    Plaintiff,                                   §
                                                 §
v.                                               §   CIVIL ACTION NO. 4-19-cv-03845
                                                 §
PURDUE PHARMA L.P., et al.,                      §
    Defendants.                                  §

     PLAINTIFF'S REPLY TO DEFENDANT WALMART, INC.'S RESPONSE IN
       OPPOSITION TO PLAINTIFF'S AMENDED MOTION TO REMAND

       As federal courts have long and frequently held, and with particular fervor in the

context of the ubiquitous opioid litigation, claims like those made by Burleson County

are not grounded upon federal statutory duties and, thus, do not implicate the federal

question jurisdiction of the courts. In other words, the sole jurisdictional premise of

Walmart’s removal is invalid. The merits of Burleson County’s claims can be decided by

looking solely to the common law and statutory law of Texas without any need

whatsoever to rely upon any federal law. Such claims are not removable under 28 U.S.C.

§ 1331 and even the availability of federal defenses does not confer removal jurisdiction

that does not otherwise exist. Given Walmart’s burden to establish a basis for the exercise

of federal jurisdiction here and the failure of its lone theory, the Motion to Remand should

be granted. Burleson County also respectfully urges the Court to grant that motion

without awaiting any further action by the JPML.

1.     Walmart's Position is Undermined by 20 Years of Federal Precedent

       Walmart urges the existence of a federal question by invoking the Controlled

Substances Act, though unpled by Burleson County, while wholly ignoring the state law

theories actually and exclusively pleaded in the Original Petition.        (ECF No. 1-2).

Walmart's strategy to recast claims and seek removal under the federal CSA is not new,
and it has not been successful in the past. This is most acutely true in the context of the

current opioid litigation and the Motion to Remand readily demonstrates the frequent

instances in which federal courts (including two in this District) have rejected these

precise arguments and ordered causes remanded to state court. (ECF No. 4 at 3). But

that rejection of Walmart’s proffered arguments, made in the context of opioid-related

suits, predates this litigation. Indeed, opioid manufacturers have failed in their attempts

to use this strategy for almost two decades before this lawsuit.

       In the early 2000's Purdue asserted federal question jurisdiction in an attempt to

remove cases on the exact same theory as Walmart does here and failed. See McCallister

v. Purdue Pharma, L.P., 164 F.Supp.2d 783 (S.D.W.Va. 2001). Plaintiffs in McCallister filed

a state court action seeking certification of a class to pursue claims against Purdue and

others related to the deleterious effects of opioid drugs, the nondisclosure of lethal effects

of their addictiveness, and the methods by which those drugs were marketed and

prescribed. Id. at 787. Purdue and others removed the cause, alleging that federal

question jurisdiction existed because the opioid drugs and the activities related to their

use were regulated by federal statutory schemes, including the Controlled Substances

Act. Id. at 788. The federal district court, however, ordered that cause remanded because

neither of the two generally-recognized exceptions to the well-pleaded complaint rule

were applicable. Id. at 794.

       First, it held that neither the CSA nor any other federal statutory regime invoked

by Purdue provided a basis for removal. Even considering the possibility that federal

preemption might apply to the case, the Court held that only complete preemption could

provide a basis for removal and that the CSA did not completely preempt the state law

remedies sought by the Plaintiffs. Id. at 789-793. This remains true today, as only

complete preemption by Congress affords a colorable basis for removal where a well-


                                              2
pleaded complaint offers no other basis. See Caterpillar, Inc. v. Williams, 482 U.S. 386, 392

(1987); see also, e.g., Studer v. Katherine Shaw Bethea Hosp., 867 F.3d 721, 723 (7th Cir. 2017)

(citing Aetna Health Inc. v. Davila, 542 U.S. 200, 208 (2004)); Saadat v. Landsafe Flood

Determination, Inc., 253 Fed. Appx. 343, 344 (5th Cir. 2007) (per curiam). The CSA is not a

completely preemptive enactment upon which federal question jurisdiction might be

created, and noted that the absence of such an effect “supports the conclusion that

Congress deliberately sought to leave such claims in state court.” See Illinois Public Risk

Fund v. Purdue Pharma., L.P., No 19 C 3210, 2019 WL 3080929, at *3 (N.D. Ill. July 15, 2019).

       The Court in McCallister also considered and rejected Purdue’s argument that the

Plaintiffs’ claims raised substantial questions of federal law. Id. at 793. As a predicate to

that discussion, the Court reiterated the Supreme Court’s observations that the

substantial federal question doctrine should be “read with caution,” and that where

Congress has enacted a law without affording a private remedy, that choice “is

tantamount to a congressional conclusion that the presence of a claimed violation of the

statute as an element of a state cause of action is insufficiently ‘substantial’ to confer

federal-question jurisdiction.” Id. (quoting Merrell Dow Pharms., Inc. v. Thompson, 478 U.S.

804, 814 (1986)). Thus, the Court found that: "interpretive issues under the FDCA and the

Controlled Substances Act are insufficient to provide removal jurisdiction, in the absence

of a congressionally-mandated private cause of action. Id. at 794.

       Those conclusions, uniformly supporting remand under facts like these, have

continued to develop over time and across the country in similar cases. For instance, in

Little v. Purdue Pharma, L.P., 227 F. Supp. 2d 838, 852-860 (S.D. Ohio 2002), the district

court again rejected Purdue’s attempt to gerrymander federal question jurisdiction out of

a plainly-pleaded state law action. It held that the asserted claims did not depend upon

federal law, even if a federal defense to those claims might conceivably be available. Id.


                                               3
at 858. It reiterated that where Congress had elected against providing a private remedy

-- as it has with the CSA, in particular -- such a legislative omission militated against

removal. Id. at 859. And it added that concerns for uniformity in interpretation and

application of federal statutes were misplaced, given the Supreme Court’s recognition of

its own power to review the judgments of state courts when those judgments turn on

federal issues. Id. at 859 (quoting Merrell Dow, 478 U.S. at 816).

       The United States District Court for the District of Columbia joined that chorus

shortly thereafter. See Williams v. Purdue Pharma Co., No. Civ.A. 02-0556(RMC), 2003 WL

2429557, at *3 (D.D.C. Feb. 27, 2003). The initial pleading in that cause, which was filed

in the Superior Court of the District of Columbia and also sought class certification of

damages claims against Purdue and others, asserted claims based upon the local law of

the District of Columbia, including its consumer protection act.         Id. at *1.   Citing

McCallister, among other cases, the district court explained that Purdue’s theory of federal

question jurisdiction, rooted in the pervasive federal regulation of its drugs, “has been

rejected by various other federal courts that have considered the issue,” and found “it

similarly unpersuasive.” Id. at *3. The court reasoned that a federal defense does not a

federal question make and that the absence of a private federal statutory remedy defeated

any argument that Congress had intended to completely preempt state law remedies. Id.

That meant (as it did in the prior cases) that the claims arose under state law and that

Section 1331 offered no basis for removal. Purdue lost the same argument mere months

later in the Middle District of Florida as well. Jackson v. Purdue Pharma Co., No. 6:02-CV-

1428ORL19KRS, 2003 WL 21356783, at *6 (M.D. Fla. Apr. 11, 2003).

       This is not an isolated series of decisions from a somewhat-distant past and the

conclusions those decisions embrace has continued vitality following the Supreme

Court’s promulgation of the Grable test and cases like Gunn v. Minton. (ECF No. 4 at 4-8)


                                             4
(demonstrating the basis for remand under Grable and Gunn). Most recently, another

manufacturer of opioid drugs, facing a wrongful death suit initiated in an Alabama state

court, attempted to remove the action on a federal question theory. See Brown v. Endo

Pharms., Inc., 38 F.Supp.3d 1312 (S.D. Ala. 2014). As had been true in the Purdue cases

that preceded it, the defendant alleged that the claims implicated federal law by virtue of

their connection to the design, manufacture, and distribution of opioids. Id. at 1317.

Citing the CSA, Endo argued that the statute “creates the sole legal duty governing” the

asserted claims and that the vitality of the claims depended upon the construction and

application of the statute. Id. at 1319. The district court flatly rejected those arguments

in concluding that Section 1331 furnished no basis for the removal. Id. (“Defendant’s

analysis is long on rhetoric, but short on supporting law, facts, and reasoning.”). The

Court disputed the fundamental premise of the argument, asking why the CSA was

necessarily the only source for any legal duty of care that may have been owed to the

decedent. Id. That aside, the Court further explained that even if the CSA might be

implicated, there was simply no reason to conclude that the claims alleged would involve

“pure questions of unsettled federal law” rather than “fact-bound application of well-

settled legal principles to this case,” while noting that the former possibility might

support federal question jurisdiction but the latter would not. Id. at 1320. Because, even

under Grable and Gunn, the nexus between the state law claims and the CSA was far from

substantial enough to justify the exercise of jurisdiction under Section 1331, the court

ordered the remand of the action. Id. at 1328.

      For almost twenty years, opioid manufacturers have used the same arguments

Walmart uses here - arguments that have understandably failed time-after-time.

Removal is appropriate, of course, only where the defendant can meet its burden to

establish federal jurisdiction in the first instance.      Indeed, just like the opioid


                                            5
manufacturers in McCallister, Little, Jackson, Williams, and Brown, Walmart claims that

"sole source of defendant's alleged duties underpinning this case is the federal Controlled

Substances Act ("CSA") and only the federal CSA." (ECF No. 1). Urging that does not

make it so, and the clear weight of authority on this issue readily reveals Walmart’s

argument to be legally untenable.       The precedent is clear: the mere possibility of

interpretive issues under the federal CSA is "insufficient to provide removal jurisdiction,

in the absence of a congressionally-mandated private cause of action." McCallister, 164

F.Supp.2d at 794. Walmart’s oft-rejected argument should be rejected again here, just as

it continues to be in other current opioid cases.1




2.     Walmart Mischaracterizes Plaintiff's Petition.

       Walmart’s response to the motion to remand suffers from another flaw: it simply

ignores the plain text of Plaintiff's First Amended Petition and seeks to recast that

pleading, going so far as to completely omit allegations made by Plaintiff. (ECF No. 17

at 9). For example, Walmart states in its Response that "Plaintiff does not cite to any

authority in the Texas CSA to impose the alleged duties on distributor defendants." (Id.).

But in its First Amended Petition, Burleson County expressly alleges that "Defendants

have knowingly distributed, delivered, or dispensed a controlled substance in violation

of the Texas Controlled Substances Act § 481.128(a)(1)." (ECF No. 1-2 at ¶ 228). Remand



1
 New Mexico ex rel. Balderas v. Purdue Pharma L.P., 323 F. Supp. 3d 1242 (D.N.M. 2018);
Dunaway v. Purdue Pharma L.P., No. 2:19-cv-00038, 2019 WL 2211670 (M.D. Tenn. May 22,
2019); In re Nat'l Prescription Opiate Litig., MDL 2804, 2019 WL 180246 (N.D. Ohio Jan. 14,
2019); City of Reno v. Purdue Pharma, L.P., No. 3:18-cv-00454-MMD-WGC, 2018 WL 5730158
(D. Nev. Nov. 2, 2018); In re Nat’l Prescription Opiate Litig., MDL 2804, 2018 WL 4019413
(N.D. Ohio Aug. 23, 2018); Weber Cty., Utah v. Purdue Pharma, L.P., No 1:18-cv-00089-RJS,
2018 WL 3747846 (D. Utah August 7, 2018); Uintah County, Utah v. Purdue Pharma, L.P., No.
2:18-cv-00585-RJS, 2018 WL 3747847 (D. Utah Aug. 7, 2018); Delaware ex rel. Denn v. Purdue
Pharma L.P., No. 1:18-cv-383, 2018 WL 1942363 (D. Del. Apr. 24, 2018); State of West Virginia
ex rel. Morrisey v. McKesson Corp., No. C16-1772, 2017 WL 357307 (S.D.W. Va. Jan. 24, 2017).

                                             6
procedure does not empower Defendants to simply ignore portions of Plaintiff's actual

pleading and claim they do not exist. The law requires that Walmart respond to the

petition as it is written, not as they wish it were.

        As well, Walmart mischaracterizes Plaintiff's petition by attempting to use factual

references in Plaintiff's petition to the FDA as "citing to federal law" (ECF No. 17 at n. 9).

Citations to federal agency activity alone furnish no basis for removal upon federal

question jurisdiction. But these references are manifestly provided only used to provide

context and background to Plaintiff's claims under Texas law; such references do not

suffice to confer federal question jurisdiction that would not otherwise exist. See, e.g.,

County of Kern v. Purdue Pharma L.P., No. 1:19CV-00557-LJO-JLT, 2019 WL 3310668, at *3

(E.D. Cal. July 23, 2019) (the Court remanded an opioids case finding no federal question

jurisdiction based on the federal CSA even when plaintiff referenced federal agencies

such as the FDA to provide background information); Connolly v. Union Pacific R. Co., 453

F.Supp.2d 1104, 1109-1110 (E.D. Mo. 2006) (mere references in complaint to federal

authorities were insufficient to provide a basis for federal question jurisdiction).

3.     Walmart's Removal is Intended Only to Delay Litigation.

       As discussed in Plaintiff's Amended Motion to Remand, this case was a defense

pick as a bellwether case in the Texas MDL. Burleson County is entitled to begin

engaging in discovery and to prepare for trial against Walmart and other defendants in

light of that election. Walmart, however, now seeks to have this case transferred to the

federal MDL, in which a moratorium on remand motions remains in place as to cases

filed by parties like Burleson County. Within that exception, though, the MDL Court has

rejected substantial federal question jurisdiction claims and remanded actions in which

defendants have unsuccessfully made the same arguments relied upon by Walmart here.

See 2019 WL 180246; 2018 WL 4019413.


                                                7
       Against the overwhelming weight of authority and despite the fact that the MDL

Court has expressly rejected the very reasoning it offers here, Walmart still seeks to send

Burleson's case to the MDL. That effort raises suspicions that Walmart has calculated that

the MDL Court likely will not rule on Burleson County's remand in the foreseeable future.

It is improbable to assume Walmart wants to send this case to the MDL for any other

reason than delay, given that the MDL court explained that the same federal Controlled

Substance Act (“FCSA” or “CSA”) arguments made in the Walmart Supplement are

unfounded and have been consistently rejected.

4.     There is no Federal Question Jurisdiction.

       This Court is capable of ruling on Plaintiff's remand relying on clear precedent

from other opioids cases, the MDL, and other federal authority. Even if a determination

of a duty and violation of that duty under the FCSA may occur in examining Plaintiff’s

claims, state law claims must be resolved to determine Defendants’ duty, if any, to

prevent “diversion” of prescription drugs into illicit channels. In re Nat'l Prescription

Opiate Litig., 2019 WL 180246, at *2. The MDL court concluded that defendants failed to

meet its removal burden under either the well-pleaded complaint rule or the Grable test.

Id; see also In re Nat'l Prescription Opiate Litig., 2018 WL 4019413, at *3 (rejecting Purdue’s

argument that Montana’s request for injunctive relief necessarily raised a federal

question).

       More recently, a federal court rejected the same federal jurisdictional argument

made in the Walmart Supplement:

       McKesson argues that the state-law grounds for finding liability . . . are insufficient
       because none of the cited provisions specifically includes a duty to report and
       refuse to fill “suspicious orders.” The precise boundaries of the cited Tennessee
       law, however, present an issue of merits, not jurisdiction.




                                              8
Dunaway v. Purdue Pharma L.P., 2019 WL 2211670, at *7 (citation omitted). The Walmart

Supplement cannot distinguish this body of case law, which rests on the jurisdictional

prerequisites articulated by the Supreme Court.

5.     Defendants Cannot Meet Their Removal Burden

       Controlling precedent imposes a burden on removing defendants to establish the

propriety of removal and dispel any ambiguity as to federal subject matter jurisdiction.

“The removing party bears the burden of showing that federal jurisdiction exists, and

that removal was proper.” Barker v. Hercules Offshore, Inc., 713 F.3d 208, 212 (5th Cir. 2013);

see also Mumfrey v. CVS Pharmacy, Inc., 719 F.3d 392, 397 (5th Cir. 2013) (“The party

seeking to remove bears the burden of showing that federal jurisdiction exists and that

removal was proper.”). Moreover, “[a]ny ambiguities are construed against removal

because the removal statute should be strictly construed in favor of remand.” Barker, 713

F.3d at 212; see also Mumfrey, 719 F.3d at 397 (“Any ambiguities are construed against

removal and in favor of remand to state court.”); Hood ex rel. Mississippi v. JP Morgan Chase

& Co., 737 F.3d 78, 84 (5th Cir. 2013) (“Any ambiguities are construed against removal

and in favor of remand to state court.”). The Walmart Supplement’s removal theory does

not meet these standards. See Shamrock Oil & Gas Corp. v. Sheets, 313 U. S. 100 (1941).

       Shamrock is consistently followed as controlling. See Syngenta Crop Prot., Inc. v.

Henson, 537 U.S. 28, 32 (2002) (“[S]tatutory procedures for removal are to be strictly

construed.”); Healy v. Ratta, 292 U.S. 263, 270 (1934) (“The policy of the statute calls for its

strict construction. The power reserved to the states, under the Constitution (Amendment

10), to provide for the determination of controversies in their courts, may be restricted

only by the action of Congress in conformity to the judiciary sections of the Constitution

(Article 3). Due regard for the rightful independence of state governments, which should

actuate federal courts, requires that they scrupulously confine their own jurisdiction to


                                               9
the precise limits which the statute has defined.”) (internal citation omitted); Manguno,

276 F.3d at 723 (“The removing party bears the burden of showing that federal

jurisdiction exists, and that removal was proper. . .. Any ambiguities are construed

against removal because the removal statute should be strictly construed in favor of

remand.”) (citations omitted).

       Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691 (2003) did not overrule Shamrock

on the strict construction of removal statutes. Breuer declined to apply Shamrock because

an intervening Congressional enactment that applied in Breuer, but has no application in

this case, rendered a particular argument based on Shamrock unconvincing as applied to

the Breuer litigation. Breuer, unlike this case, unquestionably could have begun his action

in the United States District Court. 538 U.S. at 694. Here, Burleson could not have filed its

Petition, which raises solely state law claims on behalf of the County, in federal court. To

the extent Breuer distinguished Shamrock, it was on grounds not applicable to Burleson’s

claims.

       Quite recently, the United States Supreme Court favorably cited Shamrock’s

holding “that a counterclaim defendant who was also the original plaintiff could not

remove under § 1441(a)’s predecessor statute.” Home Depot U. S. A., Inc. v. Jackson, 139 S.

Ct. 1743, 1749 (2019) (citing Shamrock, 313 U.S. at 106-109). In accord with Shamrock, the

Supreme Court held that removal jurisdiction did not exist in Home Depot, because the

general removal statute did not permit removal by the counterclaim defendant.

       Decisions after Breuer consistently cite Shamrock for the accepted positions that

removal statutes must be strictly construed and for the presumption in favor of remand.

Teamsters Local 404 Health Services & Ins. Plan v. King Pharmaceuticals, Inc., 906 F.3d 260,

267 (2d Cir. 2018) (“our conclusion is consistent with our mandate to construe the removal

statute narrowly, and ‘resolv[e] any doubts against removability.’”) (quoting In re Methyl


                                              10
Tertiary Butyl Ether (“MTBE”) Prods. Liab. Litig., 488 F.3d 112, 124 (2d Cir. 2007), citing

Shamrock, 313 U.S. at 108-09); Jackson v. Home Depot U.S.A., Inc., 880 F.3d 165, 169 (4th Cir.

2018), aff'd, 139 S. Ct. 1743 (2019) (discussing Shamrock and the “obligation to construe

removal jurisdiction strictly”); Palisades Collections LLC v. Shorts, 552 F.3d 327, 332 (4th

Cir. 2008) (quoting Shamrock, 313 U.S. at 108, for the proposition “that interpretation of

removal statutes ‘call[ed] for ... strict construction’”); Palkow v. CSX Transp., Inc., 431 F.3d

543, 554–55 (6th Cir. 2005) (“Any notion that the jurisdictional net should be broadly cast

by the courts is at odds with the constitutional establishment of a federal government of

limited powers. The Supreme Court has appealed to this constitutional vision in directing

that the removal statutes are to be narrowly construed”), citing Shamrock, at 108-09;

Lexington-Fayette Urban County Gov't Civil Serv. Comm'n v. Overstreet, 115 F. App’x 813,

816 (6th Cir. 2004) (“In examining the propriety of the removal, we must bear in mind

that removal statutes are strictly construed against removal, such that doubt should be

resolved in favor of remand.”), citing Shamrock, 313 U.S. at 108-09; Carter v. Bayview Loan

Servicing, LLC, No. 4:18-CV-00822, 2018 WL 5732083, at *3 (S.D. Tex. Aug. 27, 2018), report

and recommendation adopted, 2018 WL 5811015 (S.D. Tex. Nov. 6, 2018) (“removal

statutes are strictly construed as a means to restrict removal and there is a presumption

in favor of remanding an action should the existence of federal subject matter jurisdiction

not be clear.”), citing Shamrock, 313 U.S. 100 (further citation omitted); Credit Brokers, LLC

v. Guilbeau, No. 6:14 CV 0572, 2014 WL 2011891, at *2 (W.D. La. May 16, 2014) (the

removing defendant “bears the burden of establishing federal subject matter jurisdiction.

Moreover, the removal statute is strictly construed, and doubts concerning removal are

to be construed against removal and in favor of remand to state court”), citing Shamrock

(further citations omitted).




                                              11
       In addition to the numerous cases that continue to cite Shamrock, courts also

continue to recognize that federal subject matter jurisdiction is strictly construed, and that

doubt is resolved in favor of remand. Borill v. Centennial Wireless, Inc., 872 F. Supp. 2d 522,

527 (W.D. La. 2012) (“Any ambiguities are construed against removal because the

removal statute should be strictly construed in favor of remand.”); Occidental Chem. Corp.

v. Saia Motor Freight Line, LLC, No. 15-689-BAJ-EWD, 2016 WL 6518668, at *2 (M.D. La.

Aug. 31, 2016), report and recommendation adopted, 2016 WL 6518440 (M.D. La. Nov. 1,

2016) (“Significantly, federal subject matter jurisdiction is strictly construed and when

doubtful, remand is appropriate.”) (citation omitted); BFNO Properties, LLC v. Hous. Auth.

of New Orleans, No. 15-300, 2015 WL 1737844, at *2 (E.D. La. Apr. 16, 2015) (“The removing

party bears the burden of proving federal subject-matter jurisdiction exists and thus

removal is proper. In order to determine whether jurisdiction exists, the federal court

considers the claims in the state court pleadings as they existed at the time of removal.

Any doubt as to whether removal jurisdiction is proper should be resolved in favor of

remand because removal jurisdiction must be strictly construed.”) (internal notes citing

Manguno omitted); Dunomes v. Trinity Marine Products, Inc., No. 14–1968, 2014 WL

7240158, at *2 (E.D. La. Dec. 19, 2014) (“Any ambiguities are construed against removal

because the removal statute should be strictly construed in favor of remand.”) (quoting

Borill, 872 F. Supp. 2d at 527; Manguno, 276 F.3d at 723). The Shamrock decision and the

strict construction of removal statutes have been recognized and consistently followed in

the sixteen years following Breuer.

       Similarly, Exxon Mobil Corporation v. Allapattah Services, Inc., 545 U.S. 546 (2005),

has no bearing on the standard applicable to this case. Allapattah dealt with Congressional

enactments not related to this case. Allapattah addressed the Judicial Improvements Act,

104 Stat. 5089, which enacted Section 1367 to Title 28, United States Code. Allapattah


                                              12
emphasized at the onset that “[t]he district courts of the United States, as we have said

many times, are ‘courts of limited jurisdiction. They possess only that power authorized

by Constitution and statute.’” 545 U.S. at 552, citing Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994)). Allapattah interpreted the Congressional grant of

supplemental jurisdiction in Section 1367(a), and in particular the last sentence, which

“makes clear” the extent of the Congressional grant. See 545 U.S. at 558. Supplemental

jurisdiction is not the issue here—because there is no federal jurisdiction at all to be

supplemented—and there is no concomitant “clear” grant of federal jurisdiction. In the

absence of any “clear” Congressional language, Allapattah is not relevant.

6.     Defendant Cannot Meet the Grable Standard.

       Burleson’s causes of action all depend exclusively on Texas state law. A federal

court may exercise federal question jurisdiction over a state law claim only in the rare

case when “a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial,

and (4) capable of resolution in federal court without disrupting the federal-state balance

approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013); see also Caver v. Caliber

Home Loans, Inc., No. H-19-1115, 2019 WL 2329243, at *2 (S.D. Tex. May 31, 2019) (“A

federal court many exercise federal question jurisdiction over a state law claim only in

the rare case”) (quoting Gunn). All four of these elements must exist in order to establish

substantial federal question jurisdiction. Here, none exist.

       The substantial federal question doctrine is narrow. The tax case Grable & Sons

Metal Products, Inc. v. Darue Eng’g & Mfg., 545 U.S. 308 (2005) sets out the limits of the

doctrine. In Grable, the Internal Revenue Service seized property from the plaintiff and

sold it to satisfy the plaintiff's federal tax delinquency. 545 U. S. at 310-311. Five years

later, the plaintiff filed a state law quiet title action against the third party that had

purchased the property, alleging that the IRS had failed to comply with certain federally


                                             13
imposed notice requirements, making the seizure and sale invalid. Id. In holding that the

case arose under federal law, the Court emphasized the federal government’s “strong

interest” in being able to recover delinquent taxes through seizure and sale of property,

which “require[d] clear terms of notice to allow buyers . . . to satisfy themselves that the

Service has touched the bases necessary for good title.” Id. at 315. Thus, the federal

government’s “direct interest in the availability of a federal forum to vindicate its own

administrative action” made the question “an important issue of federal law that sensibly

belong[ed] in a federal court.” Id.

       The year after Grable was decided the Supreme Court revisited it, explaining that

Grable jurisdiction is confined to a “special and small category[.]” Empire HealthChoice

Assur., Inc. v. McVeigh, 547 U.S. 677, 699 (2006). A few minority courts, however, did not

follow this “special and small” clarification, causing the Supreme Court to again grant

certiorari, and again explain the narrow scope of the “substantial question” doctrine.

       Accordingly, in response to the Texas Supreme Court’s application of Grable to a

state legal malpractice action involving federal patent law, the United States Supreme

Court issued an opinion emphasizing that there are only “extremely rare exceptions,” in

a “special and small” and “slim category,” of cases that arise under federal law without

federal law creating the cause of action asserted. Gunn v. Minton, 568 U.S. 251, 257, 258

(2013) (quoting Empire HealthChoice). Observing that the canvas of this slim category

“looks like one that Jackson Pollock got to first,” 568 U.S. at 258. The Court reversed the

Texas Supreme Court’s application of Grable, explaining that a substantial federal question

must have importance to “the federal system as a whole” and that “fact-bound and

situation-specific effects are not sufficient to establish federal jurisdiction.” The Court

observed that, “[t]here is no doubt that resolution of a patent issue in the context of a state

legal malpractice action can be vitally important to the particular parties in that case. But


                                              14
something more, demonstrating that the question is significant to the federal system as a

whole, is needed.” Id. at 260, 263-64 (quoting Empire HealthChoice; internal quotation marks

omitted).

        The Supreme Court in Gunn stated independent, essential elements that must exist

for a case to fall into the extremely rare substantial federal question category. Federal

jurisdiction over a state law claim will lie only if a federal issue is necessarily raised and

actually disputed, substantial to the federal system as a whole, and capable of resolution

in federal court without disrupting the federal-state balance approved by Congress.

Gunn, 568 U.S. at 258-260. Gunn’s requirements are not met in this matter.

   A.          No Federal Issue is Necessarily Raised.

        Burleson relies on state law. “[T]he plaintiff [is] the master of the claim; he or she

may avoid federal jurisdiction by exclusive reliance on state law.” Caterpillar Inc. v.

Williams, 482 U.S. 386, 392 (1987).

        In Grable, the plaintiff specifically alleged a federal notice statute as “an essential

element of its [state law] quiet title claim.” 545 U.S.at 315. Here, there is no pleading of a

federal law as an essential element of the County’s causes of action. The source of the

legal duties pled by Burleson are the state law causes of action identified in the Petition.

        The Walmart Supplement claims that the federal Controlled Substances Act must

be the source of the legal duties. The handling of opioids is regulated by Texas law. “To

be a valid prescription, a prescription must be issued for a legitimate medical purpose by

a practitioner acting in the usual course of the practitioner’s professional practice.” Tex.

Occ. Code § 562.056(a-1). “A pharmacy shall ensure that its agents and employees, before

dispensing a prescription, determine in the exercise of sound professional judgment that

the prescription is a valid prescription.” Tex. Occ. Code § 562.112(a); see also 22 Tex.

Admin. Code § 291.34(b)(1)(D). Directly contrary to Walmart’s argument that federal


                                              15
laws are necessarily raised, Texas regulations include provisions for effective control

against theft or diversion of prescription drugs. E.g., 22 Tex. Admin. Code § 291.33(2)(a).

See also 22 Tex. Admin. Code § 291.29; 25 Tex. Admin. Code § 229.420(a) (53).

       Because there are state regulations imposing a duty upon Walmart, the federal

statutes and regulations it cites are irrelevant in demonstrating a necessary federal issue.

       Importantly, even assuming that a federal regulation could inform the duties here,

that is insufficient to establish federal question jurisdiction. Federal courts consistently

recognize that a federal question is not “necessarily” raised for jurisdictional purposes

merely because a federal issue could inform a state issue. In Singh v. Duane Morris LLP,

there was a federal issue, specifically, “whether Singh had sufficient evidence that his

trademark had acquired secondary meaning.” 538 F.3d 334, 339 (5th Cir. 2008). The Fifth

Circuit reasoned that, “[t]hough obviously significant to Singh's claim, that issue does not

require ‘resort to the experience, solicitude, and hope of uniformity that a federal forum

offers.’” Id. (quoting Grable, 545 U.S. at 312). Analogously, one district court decision

reasoned that, even where the meaning of federal terms may serve as evidence to assist a

trier of fact, this alone would be insufficient because that would not make federal law

“paramount in determining liability.” Mississippi ex rel. Hood v. Meritor, Inc., 4:17CV74-

SA-JMV, 2018 WL 1309722, at *4 (N.D. Miss. Mar. 13, 2018) (citation omitted).

       In Delaware’s case an opioid defendant asserted that the governmental entity’s

claims were premised on violations of the federal Controlled Substances Act, and this

allegedly satisfied the “necessarily raised” requirement of substantial federal question

jurisdiction. See 2018 WL 1942363, at *2. Rejecting this argument, the federal district court

explained that, “[a]lthough the complaint addresses some duties or requirements under

the FCSA, the complaint also lists several other duties and standards that arise solely

under state statutory or common law.” Id. In reasoning equally applicable here, the


                                             16
Delaware decision found that no federal issue was necessarily raised because there were

other grounds for finding a state law violation. Id. at *3.

        Similarly, the West Virginia federal court, in remanding West Virginia’s opioid

case, rejected the argument that disposition of a federal issue was necessary, reasoning

that the complaint alleged violations of duties implicated by state law. West Virginia v.

McKesson, 2017 WL 357307, at *8. The court further explained that “the use of the catch-

all ‘United States laws and regulations’ does not operate to unlock the federal courts.” Id.;

see also City of Reno, 2018 WL 5730158, *2 (rejecting opioid distributor’s argument that a

federal issue under the federal Controlled Substances Act is necessarily raised). See also

the other decisions in opioid litigation cited above.

   B.          No Federal Issue is Actually Disputed.

        “The fact that a substantial federal question is necessary to the resolution of a state-

law claim is not sufficient to permit federal jurisdiction.” Singh, 538 F.3d at 338. “For

federal courts to have jurisdiction, the state law claim must turn on an ‘actually disputed

and substantial’ issue of federal law.” Bender v. Jordan, 623 F.3d 1128, 1130 (D.C. Cir. 2010)

(quoting Grable, 545 U.S. at 314).

        In rejecting the same removal arguments Walmart advances here, one court

explained why the Controlled Substances Act provisions cited by opioid defendants are

not “actually disputed” where, as here, the governmental entity’s case raises solely state

law claims:

        First, these issues are not actually disputed because all of Reno’s claims can be
        decided without reference to the duties imposed by the CSA. . ..
        Second, the manner in which Reno intends to reference the duties imposed by the
        CSA will not lead to a dispute over the existence and scope of those duties.
City of Reno, 2018 WL 5730158, at *3.

        Also rejecting the same removal theories supplemented here, the United States

District Court, District of Utah, twice found that the Controlled Substances Act did not


                                               17
present an actually disputed substantial federal issue, explaining that the bulk of the

issues “likely will be determined under state law, and almost certainly without even a

reference to the CSA, which provides no private right of action.” Unitah County, 2018 WL

3747847, at *6; Weber County, 2018 WL 3747846, at *6.

       C.      No Federal Issue is “Substantial in the Relevant Sense” Because no
               Federal Issue is Important “to the Federal System as a Whole.”

       In Gunn, the central dispute was the experimental-use exception under federal

patent law, specifically whether under the facts of that case plaintiff could have defended

a patent using this exception. 568 U.S. at 259. The Court found both that “resolution of a

federal patent question is ‘necessary’ to” the case and that “[t]he federal issue is also

‘actually disputed’” and, indeed, the “central point of dispute.” Id. Notwithstanding the

central role that federal patent law played in Gunn, federal question jurisdiction was

nonetheless lacking. For the federal question to be “substantial in the relevant sense” it

must be important “to the federal system as a whole.” Id. at 260. An example of a

substantial question of importance to the federal system as a whole is presented in Grable,

in which the federal government had a direct interest in vindicating its own

administrative actions and the IRS’s ability to recover delinquent taxes through seizure

and sale of property. A second example is a case in which federal government bonds were

alleged to be of no validity, according to plaintiff’s theory that the federal government

had acted unconstitutionally. See Gunn, 568 U.S. at 261 (discussing Smith v. Kansas City

Title & Trust Co., 255 U.S. 180 (1921)). Decisions jeopardizing the validity of IRS tax sales

and federal government bonds meet the extremely rare test, because they affect the

federal system as a whole. Without federal system jeopardy along these lines, the case is

“poles apart” from satisfying Grable and the substantial federal question doctrine. See 568

U.S. at 262.



                                             18
       The test for substantiality under Gunn is extremely narrow. Walmart has not and

cannot cite decisions that deem any federal issue that might arguably arise in the

Burleson’s case as substantially important to the federal system as a whole. In fact,

multiple federal courts that have addressed this very issue have concluded that there is

no substantial federal question.

       Substantively indistinguishable arguments made by Walmart were addressed and

rejected in New Mexico ex rel. Balderas v. Purdue Pharma L.P., 323 F. Supp. 3d 1242. There,

as here, an opioid defendant argued that the governmental entity’s state law causes of

action allegedly necessarily depended upon 21 C.F.R. § 1301.74(b). 323 F. Supp. 3d at 1250.

The court found that the plaintiff could prevail on state law duties, and further explained

why the Gunn test is not met in opioid litigation:

       [T]he federal issues [are not] “substantial” under the third Grable factor in that they
       are not important “to the federal system as a whole. Gunn, 568 U.S. at 260, 133 S.Ct.
       1059. Even if there was a violation of the FCSA, its promulgated rules, and the
       DEA’s interpretation of the statute, no large-scale federal interests of the kind in
       Grable—the tax code—are implicated by such a violation. In Grable federal
       adjudication was appropriate over the plaintiff’s state law quite title action
       because of the government’s interest in uniformly satisfying its tax claims and
       providing secure title to purchasers at tax sales. Here, Plaintiff’s statutory and
       common law claims of negligence, fraud, public nuisance, unfair practices, and
       racketeering raise no larger substantial federal interests and do not implicate “the
       action of any federal department, agency, or service,” such as the IRS. Empire, 547
       U.S. at 700, 126 S.Ct. 2121. Plaintiff’s claims will be “fact-bound and situation-
       specific” and do not readily present a pure issue of law which federal adjudication
       could resolve “once and for all.” Id.; see also Bender, 623 F.3d at 1130 (“[F]ederal
       jurisdiction is disfavored for cases that are ‘fact-bound and situation specific’ or
       which involve substantial questions of state as well as federal law.”) Moreover, the
       Court notes that, as here, “the absence of a private right of action” under the FCSA
       is a “consideration in the assessment of substantiality”—the “primary
       importance” of which is that “allowing jurisdiction when Congress had not
       intended a private right of action would have seriously disrupt [sic] the balance of
       labor between state and federal courts.”

323 F. Supp. 3d at 1252-53 (citation omitted).

       In another decision directly on point, the Delaware district court ruled that,

“whether Defendants violated the FCSA is not substantial to the government as a whole.”


                                             19
2018 WL 1942363, at *4. The outcome of the State’s case is controlling on the parties, but

not on the federal government, nor does it affect the way the federal government

operates. The Delaware decision reasoned that “[t]his is unlike the case in Grable & Sons,

where the parties sought to determine the meaning of ‘notice,’ which would substantially

affect the way in which the IRS operated in satisfying its claims for delinquency.” Id.

         Similarly rejecting the same arguments Walmart makes here, the United States

District Court, District of Utah, found that the federal Controlled Substances Act does not

constitute a substantial federal issue affecting the federal system as a whole where, as

here, a County raises state law claims in opioid litigation: “McKesson has not by these

arguments explained why an interpretation of some provision of the CSA will affect the

federal system as a whole—how the government might operate in response to such an

interpretation.” Unitah County, 2018 WL 3747847, at *7; Weber County, 2018 WL 3747846,

at *7.

         In the City of Reno, the same arguments also were rejected. There the court

reasoned that, “the fact-specific nature of an inquiry into whether Defendants failed to

report, and halt suspicious orders reduces the importance of any federal issue present

here.” 2018 WL 5730158, at *3: see also Dunaway v. Purdue Pharma L.P., 2019 WL 2211670,

at *6 (Controlled Substances Act is not a substantial issue in opioid litigation).

         D.    Resolution in Federal Court Would Disrupt the Federal-State Balance
               Approved by Congress.

         Even where a state law claim does necessarily turn on a substantial and disputed

question of federal law, removal is subject to a “possible veto” where exercising federal

jurisdiction is not “consistent with congressional judgment about the sound division of

labor between state and federal courts governing the application of § 1331.” Grable, 545

U.S. at 313-14. Exercising federal jurisdiction here would upset the balance between



                                             20
federal and state courts because the “federal court would be engaged primarily in the

interpretation and application of state law, a task better left to the state courts,

particularly where there is no indication that Congress intended to confer federal court

jurisdiction.” Pennsylvania v. Eli Lilly & Co., 511 F. Supp. 2d 576, 587 (E.D. Pa. 2007). Any

interest the federal government may have in a federal forum must be balanced with the

State’s interest in developing its law. Id.

       Multiple federal courts have determined that, in opioid litigation based on state

law claims, the exercise of federal jurisdiction would disrupt the federal and state

balance. See New Mexico, 323 F. Supp. 3d at 1252-53; City of Reno, 2018 WL 5730158, at *4;

Weber County, 2018 WL 3747846, at **8-9; Unitah County, 2018 WL 3747847, at **8-9;

Delaware, 2018 WL 1942363, at **4-5. One reason is that, “[e]ntertaining the garden variety

state law tort claims here ‘could lead to a flood of state law claims entering federal courts

and could disturb congressional intent regarding federal question jurisdiction in § 1331.’”

City of Reno, 2018 WL 5730158, at *4 (quoting Delaware, 2018 WL 1942363, at *5 [citing

Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 812 (1986)]). Furthermore, because the

federal Controlled Substances Act does not provide for a private right of action,

“allowing jurisdiction when Congress had not intended a private right of action would

… seriously disrupt the balance of labor between state and federal courts.” New Mexico,

323 F. Supp. 3d at 1253 (citation omitted). Another federal court explained why Merrell

Dow’s reasoning supports the conclusion that the federal and state balance would be

disrupted by exercise of federal jurisdiction in opioid litigation:

       The court finds the Merrell Dow analysis compellingly applicable. Even if there
       were a disputed substantial federal question within [the] County’s state law
       claims, the balancing of federal and state judicial responsibilities weighs in favor
       of declining federal jurisdiction. The parties do not dispute that the CSA does not
       provide a private right of action and has not preempted the entire field it covers.

Weber County, 2018 WL 3747846, at *8; Unitah County, 2018 WL 3747847, at *8.


                                              21
       Defendants failed to satisfy the four Gunn requirements for substantial federal

question subject matter jurisdiction.

7.     Precedent does not Support Walmart’s Jurisdictional Arguments.

       The removal finds no support in the case law. Board of Commissioners of Southeast.

Louisiana Flood Protection Authority-East v. Tennessee Gas Pipeline Company, L.L.C., is

inapposite. The plaintiff’s complaint, unlike here, not only cited federal law, but “draws

on federal law as the exclusive basis for holding defendants liable for some of their

actions, including for the ‘unauthorized alteration’ of federal levee systems and for

dredging and modifying lands away from their ‘natural state.’” 850 F.3d 714, 722 (5th Cir.

2017), cert. denied, 138 S. Ct. 420 (2017). As one decision penned by the United States

District Court for the Southern District of Texas explained in distinguishing Board of

Commissioners:

       [I]n Board of Commissioners of Southeast Louisiana Flood Protection Authority-East v.
       Tennessee Gas Pipeline Company, L.L.C., the Fifth Circuit held that the plaintiff's
       negligence and nuisance claims necessarily raised a federal issue sufficient to
       justify federal jurisdiction because federal law created the duty and remedy
       underlying those claims. 850 F.3d 714, 722-23 (5th Cir. 2017). The court noted that
       the Louisiana Supreme Court had “explicitly rejected the prospect that a statutory
       obligation of ‘reasonably prudent conduct’ could require oil and gas lessees to
       restore the surface of dredged land” and explained that the plaintiff's negligence
       and nuisance claims could not “be resolved without a determination whether
       multiple federal statutes create a duty of care that does not otherwise exist under
       state law.” Id. at 723.

Alexander v. Woodlands Land Dev. Co. L.P., 325 F. Supp. 3d 786, 795 (S.D. Tex. 2018); see also

Meritor, 2018 WL 1309722, at *4 (distinguishing Board of Commissioners, because “Plaintiff's

claim does not draw on federal law as the exclusive basis for holding Defendants liable

for their actions.”).

       North Carolina by & through North Carolina Department of Administration v. Alcoa

Power Generating, Inc., 853 F.3d 140, 147 (4th Cir. 2017), does not support Defendants. It

based jurisdiction on the finding that “questions of navigability for determining state


                                             22
riverbed title are governed by federal law.” As no analogous governing federal law exists

the case is distinguishable. See Common Cause v. Lewis, 358 F. Supp. 3d 505, 515 (E.D.N.C.

2019) (North Carolina case “is instructively distinguishable, where it involved a claim of

state ownership of navigable waters.”) (internal quotation marks omitted; citing 853 F.3d

at 147).

       Hughes v. Chevron Phillips Chemical Co. LP, 478 F. App’x 167 (5th Cir.2012) does not

support Walmart. In Hughes, plaintiff argued “that he [did] not have ‘wages,’ ‘salary,’ or

‘income,’ as those terms are defined under federal law, and that the Code sections dealing

with levy and garnishment appl[ied] only to excise taxes on alcohol and tobacco.” Id. at

171. In other words, the plaintiff “[sought] to interpret the federal tax code in a manner

that exempt[ed] him from its reach.” Id. Thus, just as in Grable, “[t]he meaning of the

federal tax provision” was at issue. Id. (quoting Grable, 545 U.S. at 315). This matter does

not involve the meaning of a federal provision necessary and substantial as required by

the federal substantial question doctrine.

       In NASDAQ OMX Group, Inc. v. UBS Securities, LLC, 770 F.3d 1010 (2d Cir. 2014),

the split Second Circuit panel based its conclusion on “language in the Exchange Act

stating Congress’s express finding that ‘[t]he securities markets are an important national

asset which must be preserved and strengthened,’” and the “central role stock exchanges

play in the national system of securities markets.” 770 F.3d at 1024. Crucial to the Second

Circuit's exercise of jurisdiction was “the importance of [NASDAQ's] duty [to provide a

fair and orderly market] to the overall system of federal securities regulation.” NASDAQ,

770 F.3d at 1027; see also Mihok v. Medtronic, Inc., 119 F. Supp. 3d 22, 29 (D. Conn. 2015)

(not following NASDAQ, a split decision); Goldman v. Citigroup Glob. Markets Inc., No.

CIV.A. 12-4469, 2015 WL 2377962, at *5 (E.D. Pa. May 19, 2015) (distinguishing NASDAQ

and explaining that jurisdiction was exercised there because the overall system of federal


                                             23
securities regulation was deemed important), aff'd, 834 F.3d 242 (3d Cir. 2016). In addition

to being wholly distinguishable, the split opinion’s analysis has been questioned. See, e.g.,

Goldman v. Citigroup Glob. Markets Inc., 834 F.3d 242, 258 n.14 (3d Cir. 2016), cert. denied,

137 S. Ct. 2159 (2017) (noting, but not definitively deciding, “that the dissenting opinion

in NASDAQ makes a compelling argument”). Nor does Virgin Islands Housing Authority

v. Coastal General Construction Services Corporation, 27 F.3d 911 (3d Cir. 1994), add any

legitimacy to Defendants’ removal. The Virgin Islands Housing Authority decision actually

recognizes that federal jurisdiction is not created merely because a federal law or

regulation might arise in the course of adjudication of state causes of action. This decision

did not find that construction of a federal statute, standing alone, suffices to establish

subject matter jurisdiction. In stark contrast, the court found that substantial federal

question jurisdiction did not exist and that, “[t]he possibility … that the court would be

required to interpret the fraud provisions [of the federal] Arbitration Act does not meet

federal question standards.” 27 F.3d at 916.

                                     CONCLUSION

       Walmart's Response to Plaintiff's Motion to Remand does not follow precedent,

relies on logic rejected by the MDL Court (among other federal courts), mischaracterizes

Plaintiff's petition and ultimately hopes merely to delay this litigation indefinitely.

Plaintiff's respectfully ask that this Court remand this case to the 335th Judicial District

Court of Burleson County Texas.

                                   Respectfully submitted,

                                   By:    /s/ Mikal C. Watts
                                          Mikal C. Watts
                                          TX State Bar No. 20981820
                                          Shelly A. Sanford
                                          TX State Bar No. 00784904
                                          Meredith Drukker Stratigopoulos
                                          TX State Bar No. 24110416


                                               24
WATTS GUERRA LLP
811 Barton Springs Rd., Ste. 725
Austin, TX 78704
Telephone: (512) 479-0500
Facsimile: (512) 479-0502
Email: ssanford@wattsguerra.com
       mcwatts@wattsguerra.com
       mdrukker@wattsguerra.com

Mike Gallagher
Pam McLemore
THE GALLAGHER LAW FIRM
2905 Sackett Street
Houston, Texas 77098
Telephone: (713) 222-8080
Facsimile: (713) 222-0066
Email: mike@gld-law.com
      pamm@gld-law.com

Tommy Fibich
Jay Henderson
FIBICH, LEEBRON, COPELAND & BRIGGS
1150 Bissonnet Street
Houston, Texas 77005
Telephone: (713) 751-0025
Facsimile: (713) 751-0030
Email: tfibich@fibichlaw.com

Hal C. Hawes
TX State Bar No. 24027068
General Counsel
Burleson County Commissioners Court
710 Main Street, Suite 200
Georgetown, Texas 78626
Telephone: (512) 943-3682
hhawes@wilco.org

COUNSEL FOR PLAINTIFF
BURLESON COUNTY, TEXAS




  25
                             CERTIFICATE OF SERVICE

      I, Mikal C. Watts certify that on the 2 day of November, 2019 I caused a copy of
                                             nd




Plaintiff’s Motion to Remand to be served via the Court’s ECF system or via U.S. Mail.

                                  /s/ Mikal C. Watts
                                  Mikal C. Watts




                                           26
